 DECISIONS OF NATIONAL LABOR RELATIONS BOARD300Mego Corp. and Samet and Wells, Inc. and Local101 International Brotherhood of Craftsmen,Professionals and Allied Trades and LocalUnion No. 807 International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Party to the ContractLocal Union No. 807 International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America and Local 101 InternationalBrotherhood of Craftsmen, Professionals andAllied Trades and Mego Corp. and Samet andWells, Inc., Party to the Contract. Cases 29-CA-7291, 29-CA-7347, 29-CB-3861, and 29-CB-3888DECISION AND ORDERJanuary 14, 1981BY CHAIRMAN FANNING AND MEMBERSTRUESDALE AND ZIMMERMANOn November 5, 1980, Administrative LawJudge Elbert D. Gadsden issued the attached Deci-sion in this proceeding. Thereafter, RespondentEmployer and Respondent Union filed exceptionsand supporting briefs. The General Counsel filedlimited exceptions to certain findings of the Admin-istrative Law Judge, and a brief in support of theremainder of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-t Respondent Employer and Respondent Union have excepted to cer-tain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Srandard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.The Administrative Law Judge's Decision contains several errorswhich we note: (I) the date of the hearing in this matter as referenced inthe "Statement of the Case" should be in the year 1980; (2) in sec. I,C,the address of Respondent Employer's leased plant space is corrected toread "50 Emiay Boulevard"; (3) the "no reprisal" telegram sent to strik-ings,' and conclusions2of the Administrative LawJudge as modified herein.In the first paragraph of the Administrative LawJudge's "Analysis and Conclusions," he states thatthe complaint alleges that Respondent Union vio-lated Section 8(b)(1)(A) and (2) of the Act, interalia, by causing the discharge of striking employeesand employees who refused to join RespondentUnion. While the Administrative Law Judge found,ing employees on July 2, 1979, was signed by Nobile and Carillo, not Ro-tenberg as stated in sec. IlL, F; (4) in the "Analysis and Conclusions" sec-tion in the paragraph immediately following subpar. (k), the plain mean-ing of that paragraph dictates that the second "not" be deleted, and theword "accredited" be changed to read "accreted"; (5) also in the "Analy-sis and Conclusions" section, in discussing his conclusion that the Brent-wood employees are not an accretion to Respondent's Bohemia bargain-ing unit, the Administrative Law Judge twice transposed the words"Brentwood" and "Bohemia." Accordingly, that paragraph should readin pertinent part ". ..Respondent Employer's Brentwood, as opposed toits Bohemia, plant did not have a centralized personnel management de-partment," and, "as distinguished from the Bohemia plants ...."2 The Administrative Law Judge found in sees. E, F, and his "Analysisand Conclusions" that Respondent Employer and Respondent Unionsigned a "Memorandum of Settlement" on June 29, 1979, which was laterincorporated into a new collective-bargaining agreement covering theBohemia and Brentwood employees, and that it has since implementedthis agreement. The agreement provided for wage increases, benefits, andcontained a union-security clause. Having found that the Brentwood em-ployees are not an accretion to the Bohemia bargaining unit, the applica-tion of this agreement, and its consequent effect on the working condi-tions of the Brentwood employees, is a violation of Sec. 8(aX3). Howev-er, in his Decision, the Administrative Law Judge omitted reference tothis violation in the section entitled "The Remedy" and in his Conclusionof Law 3. Accordingly, the remedy section is modified to delete "8(aX1)and (2)" and substitute in its place "8(aXI), (2), and (3)." Likewise, Con-clusion of Law 3 is modified to delete "8(a)(1)" and substitute in its place"8(aX3) and (1)."In secs. E, F, and in the "Analysis and Conclusions," the Administra-tive Law Judge found that Respondent Employer and Respondent Unionviolated Sees. 8(a)(2) and 8(b)(2), respectively, by various acts, includingthreats, promises, discharges, and the implementation of an unlawful col-lective-bargaining agreement in order to coerce employees to join Re-spondent Union. However, the Administrative Law Judge failed to in-clude these violations in his Conclusions of Law. Conclusion of Law 6 ishereby modified to delete "8(a)(l)" and substitute in its place "8(aXl) and(2)"; Conclusion of Law 7 is changed to delete "8(a)(l) and (3)" and sub-stitute in its place "8(aXl), (2), and (3)"; Conclusion of Law 8 is modifiedto delete "8(a)(3) and (1)" and substitute in its place "8(aXI), (2), and(3)"; and Conclusion of Law 9 is modified to delete "8(bXlXA)," andsubstitute in its place "8(bXl)(A) and (2)."The parties admit, and the record supports the conclusion, that Re-spondent Union is a labor organization within the meaning of Sec. 2(5) ofthe Act. The Administrative Law Judge failed to include this conclusionin his Conclusions of Law. Accordingly, Conclusion of Law 2 is herebyrenumbered as 2(a), and Conclusion of Law 2(b) is added as follows:"Local Union No. 807 International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is, and has been at alltimes material herein, a labor organization within the meaning of theAct."254 NLRB No. 31 MEGO CORP.and the record supports the conclusion, that Re-spondent Union did violate Section 8(b)(l)(A) and(2) as alleged in the complaint by accepting recog-nition and executing and enforcing a collective-bar-gaining agreement, including a union-securityclause and dues-checkoff provisions on behalf ofthe Brentwood employees of whom it did not rep-resent a majority, the complaint does not allege,nor does the record evidence support, the findingthat Respondent Union caused the discharge ofsaid employees.In the same section, the Administrative LawJudge found that on and since July 11, 1979, Re-spondent Employer complied with RespondentUnion's request that it discharge employees whorefused to join Respondent Union. While Respon-dent Employer did unlawfully apply the terms andconditions of the collective- bargaining agreementto its Brentwood employees, the record establishesthat it did not discharge any employees after theUnion's request for such discharges.AMENDED REMEDYWe have found that Respondent Employer vio-lated Section 8(a)(l), (2), and (3) of the Act by ex-ecuting and maintaining a contract with Respon-dent Union when the Union did not represent amajority of the employees at the Brentwood plantand by various other acts as delineated in the Deci-sion, and that Respondent Employer has, since onor about July 1, 1979, implemented the terms andconditions of the June 29 Memorandum of Settle-ment, and their subsequent memoralization in anagreement effective July 1, 1979, through June 30,1982. Said agreement includes increases in rates ofpay and establishes certain other benefits, includinghealth and welfare benefits. To remedy this viola-tion, the Administrative Law Judge recommendedthat Respondent be ordered to cease and desistfrom giving effect to said agreement until suchtime as Respondent Union is certified as the repre-sentative of the Brentwood employees. We adoptthat recommendation. However, it would contra-dict the purpose of the Act if the Brentwood em-ployees were penalized by an order that on its facewould seem to require Respondent Employer towithdraw certain benefits which have inured to theemployees under the agreement unlawfully appliedto them. Accordingly, our Order, as to RespondentEmployer, provides that the abrogation of saidagreement shall be without prejudice to the em-ployees' wages or other economic conditions ofemployment now in existence; and that with regardto any hospitalization, medical, sickness, or similarcasualty or other coverage or indemnities, reason-able provision shall be made by Respondent Em-ployer to provide employees with substitute cover-age. Hartz Mountain Corp., 228 NLRB 492 (1977).We have also found, in agreement with the Ad-ministrative Law Judge, that Respondent Employ-er violated Section 8(a)(3) of the Act by discrimin-atorily discharging striking employees because theyengaged in a protected economic strike and be-cause they refused to join Respondent Union.However, the Administrative Law Judge's recom-mended remedy for this violation fails to establishthe dates for computing backpay. In accordancewith established Board precedent, we do not re-quire that the discharged strikers unconditionallyrequest reinstatement in order to trigger the Em-ployer's backpay obligation. Abilities and Goodwill,Inc., 241 NLRB 27 (1979), reversed on othergrounds 612 F.2d 6 (st Cir. 1979). Instead, we findthat the discharged strikers in the instant case areentitled to receive backpay from the date of theirdischarge until the date of their reinstatement in ac-cordance with F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be com-puted in the manner prescribed in and Florida SteelCorporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).As part of his proposed remedy for RespondentUnion's unfair labor practices, the AdministrativeLaw Judge recommended that Respondent Unionbe required to post a "Notice to the Union" at itsoffices and at its meeting and hiring halls. Howev-er, few, if any, Brentwood employees, the employ-ees affected by the unfair labor practices, are mem-bers of Respondent Union. Consequently, a"Notice to Members" or "Notice to the Union"posted at Respondent Union's premises wouldprobably not be seen by the Brentwood employees,and, further, such a notice would lack the neces-sary reassurance to these employees as non-members of Respondent Union that they can exer-cise their Section 7 rights without fear of restraintor coercion. Peninsula Shipbuilders' Association(Newport News Shipbuilding and Dry Dock Compa-ny), 239 NLRB 831 (1978). In light of these cir-cumstances, we shall require that the notice signedby Respondent Union be entitled "Notice to Em-ployees and Members," and that it be posted bothat Respondent Union's offices and halls and that itbe forwarded to Respondent Employer's Brent-wood and Bohemia plants where the latter shall berequired to post such notice as well as its own"Notice to Employees."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The Respondent Employer, Mego Corp. andSamet and Wells, Inc., of New York, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Recognizing Local Union No. 807 Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, covering em-ployees at the Brentwood facility, when said Uniondoes not represent a majority of the employees.(b) Giving effect to any contract entered into be-tween Mego Corp. and Samet and Wells, Inc., andLocal Union No. 807 International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, covering employees at the Brentwoodfacility, when said Union does not represent a ma-jority of the employees, or to any of its terms orconditions and refrain from any renewal or exten-sion thereof without prejudice, however, to anywages or benefits granted to Brentwood employeesthereunder. With regard to any insurance or in-demnity coverage maintained by or through saidTeamsters Local 807, Respondent Employer shallforthwith provide an equivalent substitute so thatno such coverage shall be discontinued or lapsewhile in Respondent's employ.(c) Warning Brentwood plant employees not tojoin or assist the Charging Party Union, Local 101International Brotherhood of Craftsmen, Profes-sionals and Allied Trades.(d) Threatening Brentwood plant employeeswith discharge if they join the Charging PartyUnion (Local 101).(e) Telling Brentwood plant employees theymust join or pay dues to Respondent Union inorder to retain their employment.(f) Promising and granting benefits to employeesto induce them to refrain from joining or assistingthe Charging Party Union (Local 101).(g) Discriminatorily discharging employees forengaging in a protected economic strike and be-cause they refuse to join Respondent Union.(h) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act,except to the extent that such rights may be affect-ed by lawful agreements in accord with Section8(a)(3) of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Offer to all discharged striking employees re-instatement to their former positions or, if such po-sitions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered byreason of the discrimination against them, with in-terest, in the manner described in the section of thisDecision entitled "Amended Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at Respondent Employer's places ofbusiness in Brentwood and Bohemia, New York,copies of the attached notice marked "AppendixA."3Copies of said notice, on forms provided bythe Regional Director for Region 29, after beingduly signed by Respondent Employer's authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent Employer to insure that said no-tices are not altered, defaced, or covered by anyother material. Respondent Employer shall alsopost copies of Appendix B in the same manner asprovided for the posting of Appendix A and forthe same period of time.(d) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps Respondent Employer has takento comply herewith.B. The Respondent Union, Local Union No. 807International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Accepting recognition and executing a collec-tive-bargaining contract on behalf of Brentwoodemployees of whom Respondent Union does notrepresent a majority.(b) As an organization, or collaborating with Re-spondent Employer, telling striking employees theyhave to join Respondent Union (Local 807) inorder to keep their jobs with Respondent Employ-er.(c) In any other manner restraining or coercingemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, except to the extentpermitted by Section 8(a)(3) of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."302 MEGO CORP.(a) Post at its offices, meeting halls, and hiringhalls and forward to Respondent Employer forposting at the latter's Brentwood and Bohemia,New York, plants copies of the attached noticemarked "Appendix B."4Copies of said notice, onforms provided by the Regional Director forRegion 29, after being duly signed by an autho-rized representative of Local Union No. 807 Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, and thereafter on a weekly basis of stepstaken to comply with the Order herein until suchOrder has been complied with.·See fn. 3, supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interfere with, restrain, orcoerce employees by recognizing RespondentUnion (Local Union No. 807 InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America), or anyother labor organization which does not repre-sent an uncoerced majority of employees.WE WILL NOT give effect to any contractentered into between Mego Corp. and Sametand Wells, Inc., and Local Union 807 Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, cov-ering employees at the Brentwood facility,when said Union does not represent a majorityof the employees or to any of its terms or con-ditions and refrain from any renewal or exten-sion thereof without prejudice, however, toany wage or benefit granted to Brentwood em-ployees. With regard to any insurance or in-demnity coverage maintained through Team-sters Local 807, we will forthwith provide anequivalent substitute so that no such coverageshall be discontinued or lapse.WE WILL NOT warn employees not to joinor assist Local 101 International Brotherhoodof Craftsmen, Professionals and Allied Trades.WE WILL NOT threaten employees with dis-charge if they join Local 101, or any otherlabor organization.WE WILL NOT tell employees they have tojoin Local 807, or any other labor organizationwhich does not represent a majority of em-ployees, in order to retain their jobs.WE WILL NOT promise or grant benefits toemployees to induce them to refrain from join-ing or assisting Local 101, or any other labororganization of their choosing.WE WILL NOT discourage membership inLocal 101 International Brotherhood of Crafts-men, Professionals and Allied Trades, or anyother labor organization, by discharging em-ployees or otherwise discriminating in anymanner in respect to their tenure of employ-ment or any term or condition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise and enjoyment of rights guaranteed themby Section 7 of the National Labor RelationsAct, except to the extent that such rights maybe affected by lawful agreements in accordwith Section 8(a)(3) of the Act.WE WILL offer to all discriminatorily dis-charged employees immediate and full rein-statement to their former positions or, if suchpositions no longer exist, to substantiallyequivalent ones, without prejudice to the se-niority and other rights and privileges previ-ously enjoyed by them and make them wholefor any loss of pay they may have suffered byreason of their discharge, with interest.All of our employees are free to become, remain,or refuse to become or remain, members of saidUnion, or any other labor organization, except tothe extent that such rights may be affected bylawful agreements in accord with Section 8(a)(3) ofthe Act.MEGO CORP. AND SAMET ANDWELLS, INC.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT accept recognition and ex-ecute a collective-bargaining contract onbehalf of employees for whom we do not rep-resent a majority or have been certified.WE WILL NOT singly or in collaborationwith Respondent Employer (Mego Corp. andSamet and Wells, Inc.) tell employees theymust join Local Union 807 InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, in order tokeep their jobs with Respondent Employer.WE WILL NOT in any other manner restrainor coerce employees in the exercise and enjoy-ment of rights guaranteed them by Section 7of the National Labor Relations Act, except tothe extent that such rights may be affected bysuch lawful agreements in accord with Section8(a)(3) of the Act.LOCAL UNION No. 807 INTERNA-TIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICADECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge:Upon charges of unfair labor practices filed in Cases 29-CA-7291 and 29-CA-7347 on June 27 and July 20, 1979,respectively, by Local 101 International Brotherhood ofCraftsmen, Professionals and Allied Trades, herein calledLocal 101 or the Charging Party, against Mego Corp.and Samet and Wells, Inc., herein collectively called Re-spondent Employer, and in Cases 29-CB-3861 and 29-CB-3888 by Local 101, against Local Union 807 Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, herein called RespondentUnion, the General Counsel of the National Labor Rela-tions Board issued an order consolidating the cases and acomplaint and notice of hearing on August 13, 1979.In substance the consolidated complaint alleges, interalia, that Respondent Employer violated Section 8(a)(1),(2), and (3) of the National Labor Relations Act, hereincalled the Act, by: recognizing Respondent Union andexecuting and maintaining a contract with RespondentUnion at one of its plants (Brentwood) when said Uniondid not represent a majority of the employees at saidplant, warning employees not to join or assist the Charg-ing Party Union, threatening employees with dischargeand other reprisals if they joined the Charging Party,telling employees they had to join and/or pay dues toRespondent Union in order to retain their employment,promising and granting benefits to induce employees torefrain from joining or assisting the Charging PartyUnion, and discharging employees for engaging in a pro-tected strike at said plant; and that Respondent Unionviolated Section 8(b)(1)(A) and (2) of the Act, by accept-ing recognition and executing a collective-bargainingagreement at a time when Respondent Union did notrepresent a majority of the employees at said Brentwoodplant, and causing and/or attempting to cause Respon-dent Employer to discriminate against said employees byrequesting them to join or pay dues to RespondentUnion in order to retain their employment.Respondent Employer and Respondent Union filed an-swers on August 28 and August 30, 1979, respectively,denying that they have engaged in any unfair labor prac-tices as alleged in the consolidated complaint.A hearing in the above matter was held before me inBrooklyn, New York, on May 5-8 and June 16 and 18,1979. Briefs have been received from counsel for theGeneral Counsel, counsel for Respondent Employer, andcounsel for Respondent Union, respectively, which havebeen carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONMego Corp. and Samet and Wells, Inc., collectively,Respondent Employer herein, are, and have been at alltimes material herein, corporations duly organized under,and existing by virtue of, the laws of the State of NewYork. It has maintained a principal office and place ofbusiness at 41 Madison Avenue in New York City, NewYork, known herein as the New York office, as well aswarehouses and plants at 100 Orville Drive, 110 OrvilleDrive, 70 Orville Drive, and 125 Wilbur Place in theVillage of Bohemia, New York, and 50 Emjay Boule-vard in the Village of Brentwood, New York, herein re-spectively called the Bohemia plants and the Brentwoodplant. Respondent also has other places of business in theUnited States and foreign countries, all of which are andhave been at all times material herein engaged in themanufacture, sale, and distribution of toys and relatedproducts.During the past year, a representative period, Respon-dent Employer, collectively, in the course and conductof their business, each purchased and caused to be trans-ported and delivered to their plants, plastic, rubber, cornsyrup, toy parts, and other goods and materials valued inexcess of $50,000, of which goods and materials valuedin excess of $50,000 were transported and delivered totheir places of business in interstate commerce directlyfrom States of the United States other than the State in304 MEGO CORP.which they are located, and in foreign commerce direct-ly from foreign countries.The record also shows that, at all times materialherein, Respondent Employer has been an affiliated busi-ness with common offices, ownership, directors, and op-erators; that it constitutes a single integrated business en-terprise; and that the directors and operators formulateand administer a common labor policy for the aforen-amed Companies or plants, affecting the employees ofsaid Companies or plants.The consolidated complaint alleges, Respondent Em-ployer's answer admits, and Respondent Union deniesbecause of insufficient knowledge but, since RespondentEmployer admits, I find that Respondent Employer is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Respondent Employer admits,and I find that Local 101 International Brotherhood ofCraftsmen, Professionals and Allied Trades, herein calledthe Charging Party or Local 101, is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.The complaint alleges, Respondent Employer admits,and I find that Local Union No. 807 International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Respondent Union herein, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsMego Corp. and Samet and Wells, Inc., herein collec-tively called Respondent Employer, is a New York cor-poration engaged in the manufacture, sale, and distribu-tion of toys and related products. Respondent Employermaintains a principal office and place of business at 41Madison Avenue, New York, New York, and warehouseplants at 100, 110, and 70 Orville Drive, and 125 WilburPlace in Bohemia, New York, and 50 Emjay Boulevard,Brentwood, New York, hereinafter respectively referredto as the Bohemia and Brentwood plants. As of March1980, Samet and Wells have been merged into and arenow Mego Corporation.Respondent Employer and Respondent Union ad-mitted that the following parties occupied the positionsfollowing their respective names and are supervisors andagents of Respondent Employer, within the meaning ofSection 2(11) and (13), respectively, of the Act: Harold(Harry) Rotenberg-vice president; Robert McGrath,Sr.-Brentwood plant foreman; Robert Nobile-vicepresident in charge of production and personnel; andThomas Carillo-plant manager, Brentwood plant.The parties stipulated for the admission of pages 197(a)through 611(a), General Counsel Exhibit 2 (the courttranscript in the 10(j) proceeding, 79 Civil 2443), whichshall constitute the testimony and motions with respectto all matters therein, except that the answer "Yes" online 18 at page 478(a) of the court's transcript and theGeneral Counsel Exhibit 2(a) is changed to "No."More specifically, the parties further stipulated that thetestimony of the following named witnesses in the courttranscript (79 Civil 2443), over which there appears to beno dispute and which I credit, shall be admitted and ac-cepted in this proceeding: (I) General Counsel Exhibit2(B), Jose Guzman at pages 475(a)-529(a); (2) GeneralCounsel Exhibit 2(C), Angelo Rodriguez at pages529(a)-538(a); (3) General Counsel Exhibit 2(D), RobertBrommage at pages 389(a)-429(a); and (4) General Coun-sel Exhibit 2(E), Julio Rivera at pages 558(a)-566(a).In 1976, Local 807 was certified the collective-bargain-ing representative for the appropriate unit of employeesat Respondent Employer's Bohemia, New York, plants.A contract was subsequently signed covering employeesin those plants in 1977. However, in the late spring of1979, Respondent Employer opened an entirely newplant operation in Brentwood, New York, 10 miles awayfrom its Bohemia plants. Employees in the Brentwoodplant were hired from the local community of Brent-wood and most of them were able to walk to work. Theemployees in the Bohemia plants worked exclusively inthe Bohemia plants, the employees in the Brentwoodplant worked exclusively in the Brentwood plant, andthere was no interchange of employees between the twooperations.The Brentwood plant was established to manufacture anew line of stretch skin dolls which were not manufac-tured at the Bohemia plants, and which constituted about60 percent of the Brentwood operation. Respondent Em-ployer exercised some administrative control over theBohemia and Brentwood operations. However, the day-to-day management and supervision of employees, in-cluding hiring (until July 1979), substantial quality con-trol, and substantial production were carried out byBrentwood Plant Manager Thomas Carillo and PlantForeman Robert McGrath.A substantial portion of the Brentwood plant operationrequired different skills and functions than those per-formed at the Bohemia complex. There was no collec-tive-bargaining history between the Brentwood plant andLocal 807, but in May 1979, pursuant to its agreementwith Respondent Employer, Local 807 demanded recog-nition for the Brentwood employees on the basis of anaccretion clause in the agreement. Local 807 did not seekor obtain certification through the National Labor Rela-tions Board or through authorization cards from a major-ity of the Brentwood employees. On June 27, 1979, theBrentwood employees walked off the job in protest ofRespondent Employer's failure to award them increasesafter 30 days' employment and for their concern aboutother benefits and working conditions. Respondent Em-ployer and Respondent Union immediately proceeded totell the Brentwood employees they were covered by theagreement with Local 807. The Brentwood employeesrejected this claim and contacted and signed authoriza-tion cards for Local 101.The defense of Respondent Employer and RespondentUnion to the allegations in the complaint is that theBrentwood employees are accreted to the appropriate305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit of the Bohemia employees, pursuant to the accretionclause in the April 14, 1977, agreement between Respon-dents.The central issue presented for determination herein iswhether the Bohemia and Brentwood business oper-ations, the employees, machinery, manufacturing process,and managerial control are so integrated as to constitutea single employer with a multiplant bargaining unit,thereby forming the basis for a proper and an appropri-ate application of the doctrine of accretion, or whetheraccretion can be achieved, as Respondents contend,through the accretion clause in the collective-bargainingagreement.Having obtained authorization from the Board, the Re-gional Director for Region 29, pursuant to Section 10(j)of the Act, filed a petition for temporary injunction withthe United States District Court for the Eastern Districtof New York on September 13, 1979. On February 9,1980, the court entered an opinion and issued a supple-mental order on March 3, 1980, granting the temporaryinjunctive relief sought.The hearing on the consolidated complaints hereincommenced on May 5 and concluded on June 18, 1980.1B. Respondent's Bohemia Plants' Operations and ItsRelationship to Local 807The undisputed and credited evidence of record estab-lishes that during the past 5 or 6 years Respondent Em-ployer has been a rapidly expanding business enterprise.Approximately a year or more prior to September 8,1976, Respondent Employer carried on business oper-ations at 100 Orville Drive and 70 Orville Drive, Bohe-mia, New York. On September 8, 1976, in Case 29-RC-3390, Respondent Union was certified by the NationalLabor Relations Board as the exclusive representative ofall of the production and maintenance employees at bothof the above addresses, exclusive of all other employees,salesmen, office clerical employees, guards, and supervi-sors as defined in the Act.Subsequently, Respondent Employer and RespondentUnion executed a collective-bargaining agreement onApril 1, 1977, covering the aforedescribed unit employ-ees, effective from July 1, 1977, through July 30, 1979.The agreement contained, inter alia, provisions requiringgood standing membership in Respondent Union 30 daysafter employment as a condition for continued employ-ment, employees' authorized dues checkoff, made pay-able to Respondent Union, and an accretion clausewhich read as follows:In the event that the Employer divides the oper-ation of its business or departmentalizes or furthersubdivides any of its operations, either at the samelocations or at different locations, and under thesame name or different names, directly or indirect-ly, in whole or in part, all of the employees in allparts of the operation, wherever located, will be in-cluded in this unit and all of the parts of subdivi-sions of the operations of the Employer underThe facts set forth above are either agreed on by the parties or notdisputed and, therefore, are not in conflict in the record.whatever name and whatever entity, whether aperson, firm, or corporation and regardless ofwhether other individuals or persons may also havean interest in the entity, will be bound by the termsand provisions of this Agreement with the sameforce and effect as if it or they were a party signa-tory at the time of its execution. [G.C. Exh. 3.]At a later time in 1977, Respondent Employer com-menced operating a small warehouse at 125 WilburPlace, Bohemia, New York, to accommodate the over-flow from its 100 Orville Drive operation. Two of itswarehouse employees were transferred to the WilburPlace warehouse and their coverage under the collec-tive-bargaining agreement continued. Respondent Em-ployer and Respondent Union commenced negotiationson February 1, 1979, for a successor agreement to theirApril 1977 agreement.C. The Expanding Subjects of Production,Manufacturing Processes, Personnel Staffing, andFunctional Operations of Respondent Employer'sPlantsPrior to July 1979, Respondent Employer manufac-tured 40 separate toys and games at its 100 Orville Drive(the other side of which was 1195 Lakeland Avenue) and70 Orville Drive plants in Bohemia. Stuffed toys weremade at 70 Orville Drive and both plants were approxi-mately 100 yards or feet from the other. A warehousewas also opened and operated at 125 Wilbur Place, Bo-hemia. There were approximately 160 employees at 100Orville Drive, of which 35 were warehousemen whoearned more than $2.90 per hour during the first half of1979.On December 13, 1978, Respondent Employer leasedplant space at 40 Emjay Boulevard, Brentwood, NewYork. It commenced moving machinery into the plant inmid-January 1979 and started production several weeksthereafter (March or April 1979). The new plant atBrentwood was established primarily to produce a newline of "stretch skin" (expandable items) toys such as Su-perman, Spiderman, Incredible Hulk, Batman, and Plas-ticman, etc. Such toys were never produced at the Bohe-mia plants and their production at the Brentwood plantconstitutes 60 percent of total production. The rubberstretch skins and the corn syrup filler with which theyare filled or inflated are purchased from independentcontractors and delivered directly to the Brentwoodplant. The syrup filler is transported to the Brentwoodplant by tank cars on a railroad siding adjacent to theBrentwood plant. Such railroad siding did not exist atBohemia and that is one of the reasons Respondent pro-cured the facility at Brentwood. Manufacture of the ex-pandable items requires a different machine operationfrom the manufacturing process carried on at Bohemia.In fact the manufacturing process at Brentwood requiresspecial training and skills which are not required by theemployees at the Bohemia operations.The remaining 40 percent of the Brentwood operationconsists of dolls and toys shipped from Respondent Em-ployer Bohemia and Hong Kong manufacturing plants306 MEGO CORP.for packaging at the Brentwood plant. However, only 5percent of the packout operation at Brentwood was everperformed at Bohemia, and that 5 percent was trans-ferred to Brentwood in May 1979. Consequently, a sub-stantial majority of the work performed at Brentwoodwas never performed at Bohemia. Moreover, all of theBrentwood employees were employed from the commu-nity of Brentwood and none of them ever went to workat Bohemia. Likewise, none of the Bohemia nonsupervi-sory employees were ever transferred to the Brentwoodplant and there was no interchange of employees be-tween the two operations. Moreover, hiring for both the70 Orville and 100 Orville Drive plants in Bohemia wascarried on jointly at 100 Orville Drive since 1978. Whenoperations at 70 Orville Drive were terminated in late1979, the employees from there were transferred to 100Orville Drive. In any event, all of these operations at 70,100, and 110 Orville Drive, 1195 Lakeland Avenue, and125 Wilbur Place, Bohemia, herein referred to as the Bo-hemia complex, are situated within a few hundred yardsof each other. The Brentwood plant is located 10 milesfrom the Bohemia plants complex and most of the Brent-wood employees walk to work.D. Managerial or Supervisory ControlThe daily operation of the Brentwood plant was car-ried out under the direction and control of Thomas Car-illo, plant manager, and Robert McGrath, foreman, untilJuly 1, 1979, when he was replaced by Al Blaine. Re-spondent Employer's vice president, Harry Rotenberg,visits the Brentwood plant once or twice a week. Train-ing of new Brentwood employees was carried out byCarillo and McGrath, including assignment of work,transfer of employees between operations, and trainingand discipline of employees. They were also responsiblefor setting up assembly lines, correcting imbalances inproduction, and seeing to it that normal production wasachieved. They were the highest ranking managerial offi-cials at the Brentwood plant on a day-to-day basis. Priorto July , 1979, they did all of the hiring and firing atBrentwood.Throughout the first half of 1979, the 100 OrvilleDrive plant had a complement of about 160 employees,of which about 120 were production employees and 35or 40 were warehousemen. Subsequent to July 11, 1979,the number of employees increased to 300, while therewere 30 production employees at 70 Orville Drive and 2warehousemen at 125 Wilbur Place. In July 1979, the100 Orville Drive operation moved to 110 Orville Drivewhere a variety of stuffed animals were produced. Con-versely, in early 1979 the Brentwood plant had only 5production employees but by May 8, 1979, that numberhad increased to 22, and by June 27 to 70 productionemployees, 2 drivers and 8 warehouse employees for atotal of 80 employees. Additionally, since July 1979 theBrentwood plant employee complement has increased toover 150 employees, none of whom are from the Bohe-mia community.Prior to July , 1979, Respondent had a quality con-trol manager at Bohemia and a quality control person,Ken Leonard, at Brentwood, latently said to be super-vised by someone from Bohemia during the day.Although all of the plants had their separate payrolldocuments, Respondent nevertheless exercised a degreeof centralized control over the operations of all of itsplants with respect to payroll, production control data,production scheduling, managerial guidance, and laborrelations through the main office located at 41 MadisonAvenue, New York, New York.E. Collective-Bargaining Agreements BetweenRespondent Employer and Respondent Union and theApplicability of Said Agreements to the BrentwoodEmployeesRespondent Employer and Respondent Union com-menced negotiations for a successor agreement to theircurrent (April 14, 1977) agreement on February 1, 1979.Respondent Employer did not involve its BrentwoodPlant Manager Carillo in any negotiations as a part of itsteam. During a negotiation session on or about April 19,1979, Respondent Union demanded recognition as therepresentative of the Brentwood production, mainte-nance, and warehouse employees, pursuant to an accre-tion clause in their April 14, 1977, agreement. Respon-dent Employer refused recognition and RespondentUnion submitted the issue to arbitration on April 11,1979. Thereafter, Respondent Union renewed its demandfor recognition on May 8 and 21, 1979. On May 21,1979, Respondent Employer's attorney recognized Re-spondent Union's demand and agreed to apply the April14, 1977, agreement to the Brentwood employees, pursu-ant to the accretion clause therein.The undisputed evidence of record herein shows thatsince on or subsequent to May 21, 1979, RespondentUnion has failed to present any evidence (authorizationcards or otherwise) that it represented an uncoerced ma-jority of the Brentwood employees. The evidence is alsoclear that Respondent Union's claimed representation ofthe Brentwood employees is predicated on the parties in-terpretation of an "accretion clause" in their agreement,and their purported application of said clause to theBrentwood employees. In this regard, Respondent's VicePresident Rotenberg testified that the Brentwood plantemployees were covered by the Local 807 contract be-tween May 21 and July 1, 1979.However, Rotenberg acknowledged in his testimonythat the Employer did not tell the Brentwood employeesthey were members of Respondent Union (Local 807)until June 27, 1979, when said employees walked off thejob in protest of their not having received raises afterbeing on the job 30 days. Prior to that date the Brent-wood employees did not know of the existence of Local807 in any of Respondent Employer plants. Correspond-ingly, no dues-checkoff cards had been received from theBrentwood employees and none of them had paid initi-ation fees or dues to Local 807 as did the Bohemia em-ployees. Nor were contributions made by the Brentwoodemployees to Respondent Union's pension and welfarefunds prior to June 30, 1979. The Brentwood employeeshad not seen an agent from Respondent Union prior toJune 27, 1979, and the collective-bargaining agreementwas not posted at the Brentwood plant before June 30,1970. All of the above actions with respect to accreting307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Brentwood employees in the Bohemia unit were car-ried out by Respondents without the knowledge or con-sent of Brentwood employees.Although the plant managers from the Bohemia plants(100 Orville and 70 Orville Drive) were on the negotiat-ing team, Rotenberg's explanation for the absence of theBrentwood manager, Carillo, was that he could not bespared to sit in negotiations for such long periods whenhe was needed to keep the Brentwood plant operating.2Prior to June 30, 1979, all production and maintenanceemployees, except a high-low driver at the Brentwoodplant earned $2.90 per hour. The one high-low driverearned less than the contractual rate while many Bohe-mia employees worked at a substantially higher rate ofpay. The only benefit the Brentwood employees receivedprior to July 1979 was a paid holiday for Memorial Day,May 28, 1979.F. Brentwood Employees' Work Stoppage-Strike andBoth Respondents' Reactions TheretoWhile negotiations for a successor agreement were inprogress between Respondent Employer and RespondentUnion on the morning of June 27, 1978, essentially all ofthe Brentwood employees walked off the job at 11:22a.m. in a concerted work stoppage because they had notreceived safety gloves, safety glasses, or a wage increaseafter being on the job 30 days as they were promised,and because they wanted to organize a union other thanLocal 807. The employees congregated on the plant'sparking lot where they elected a committee composed ofJulio Rivera, Jose Guzman, and Betty Sutton to repre-sent them with management and present their list ofgrievances. Meanwhile, an employee contacted Local101 and requested them to send a representative to theBrentwood plant. The representative arrived at the plantaround noon and commenced distributing literature andsoliciting employees to sign authorization cards.Just prior to noon on the same day (June 27) PlantManager McGrath advised the employees through theircommittee, for the first time, that they were representedby Respondent Union (Local 807) which was in the pro-cess of negotiating a new contract at the time. He said arepresentative from Local 807 would be at the plant assoon as the new agreement was executed and he directedthem to refrain from signing cards for Local 101.McGrath also urged the employees to return to workand promised them that he would present their griev-ances to higher management. He told them that by walk-ing off the job they had jeopardized their jobs.Vice President Harry Rotenberg met with the employ-ees' committee and informed them that a meeting was inprogress at the Pickwick Hotel between Respondent Em-ployer and Respondent Union (Local 807) to ratify anew collective-bargaining agreement covering the Brent-wood employees and other employees at Bohemia; that2 I do not credit Vice President Rotenberg's testimony in this regardbecause not only was I not persuaded by his demeanor that he was tell-ing the truth, but also his explanation is contrary to all of the creditedevidence, supra and infra, from which may be reasonably inferred thatRespondent did not intend for the Brentwood employees to he involvedin its ongoing negotiations or to know about the representative status ofits Bohemia plants' employees prior to June 27, 1979.the agreement would be ratified within a few days; thathe would like the employees to return to work, so hecould negotiate their grievances; and that they would geta wage increase and other benefits under the agreement.The employees told Rotenberg that they were disap-pointed that Local 807 did not come and talk with them.Vice President Rotenberg continued to testify as fol-lows:Q. Now, after you spoke to the committee onJune 27th isn't it true that the committee went outand spoke to the employees who were out on strikein the parking lot, on your suggestion to do so, toconvey what you had told to them?A. Yes.Q. And did not Mr. Jose Guzman tell you at thattime that they returned to the plant a few minuteslater, that the employees were seeking representa-tion by Local 101? And wanted nothing to do withLocal 807 and that was the position of the employ-ees?A. Yes ....Q. Now when Mr. Guzman told you on June27th that the employees were seeking representationby Local 101 and did not want anything to do withLocal 807, did you not explain to Mr. Guzman inthe course of your conversation at that time thatyou were bound by a contract to Local 807? Andthat the contract was expiring on June 30, 1979 andthere would be no time to negotiate with Local101?A. Yes I did.Q. And did you then phone over to the Pickwickhotel and ask to have a local 807 business agent sentdown to the Brentwood plant?A. Yes.Vice President Rotenberg also told the employees thattheir walkout was illegal and he promised them not onlywage increases but safety glasses by Monday, July 2,1979, if they returned to work, but if they did not returnto work they would be discharged. The committee tookthe proposal by Rotenberg to the employees on the park-ing lot who refused to accept Respondent Union andclearly stated that they preferred Local 101 as their rep-resentative. Thereafter, Rotenberg telephoned the Pick-wick Hotel and asked to have the business agent ofLocal 807, Jack Lanahan, sent to the Brentwood plant toexplain to the Brentwood employees what benefits theyhad under their existing contract and the one that was inprocess of negotiation. Agent Lanahan did explain thesematters to the employees on the Brentwood parking loton June 27. Later, on the same day, or on the next day,Robert Brommage entered the Brentwood plant with theemployees' committee and advised management (Roten-berg) that Local 101 represented a majority (by authori-zation cards) of the Brentwood employees and Respon-dent told Brommage it could not recognize Local 101because it (Respondent) had a contract with Local 807.Brommage showed Rotenberg the recognition agreement(G.C. Exh. 7).308 MEGO CORP.Vice President Rotenberg further acknowledged thathe called his superior, Pierce, another vice president ofRespondent Employer, and the latter told him to do ev-erything possible to try to get the employees back towork, and to hire a new crew to replace the strikers. OnJune 29, Respondent proceeded to hire a new crewwhen it received a letter from Local 101 requesting rec-ognition and making contractual demands on the Em-ployer. At this juncture, Rotenberg requested the Brent-wood employees' committee to meet with him, and theydid. At that time he asked the committee to reconsidertheir walkout and return to work. The employees askedfor a letter of "No reprisal" and Respondent (Rotenberg)gave the employees such a telegram letter (G.C. Exh. 9)which was sent to all employees on July 2, 1979. In es-sence the telegram further stated that unless the employ-ees returned to work on Tuesday, July 3, thereafter theywould be deemed to have quit.Rotenberg said those employees who did not return towork on July 3 were deemed to have quit their employ-ment. He acknowledged Respondent made no effort tonotify the Brentwood employees of the ratification meet-ing between Local 807 and management (Respondent) onJune 29. He said he assumed Local 807 would have noti-fied the employees. Rotenberg met with the Brentwoodemployees again on July 5 at which time he gave them acopy of the old contract (G.C. Exh. 3) and a copy of thenew agreement (G.C. Exh. 11). The new agreementshowed an increase in wages above what the Brentwoodemployees were earning. He told them that they shouldthink about the strike and he further testified that thecommittee said they wanted to come into work withoutany union; that a lobby should decide who was going torepresent them, but that he told them if they came in tothe plant they were subject to the rules and regulationsof the contract signed between Mego and Local 807; thatthey would have to sign Local 807 union cards; that hewould not return to the Brentwood plant; and that thiswould be the last day for them to change their minds be-cause he had already terminated them by sending themthe telegram. However, he also told them that, if theyreturned to work and joined Local 807, they could retaintheir jobs.A "memorandum of settlement" (G.C. Exh. 6) be-tween Respondent Employer and Respondent Union(Local 807) on June 29, 1979, was essentially adoptedand incorporated into the new agreement (G.C. Exh. 11)which was signed by Respondent Employer on Septem-ber 24, 1979, and by Respondent Union on October 3,1979. The agreement covered employees at 100 Orville,70 Orville, and 125 Wilbur Place, Bohemia, and theBrentwood plant. It contained the wage increases whichwere explained to the Brentwood employees by Respon-dent. On September 24, 1979, the memorandum was rati-fied at a Local 807 meeting of which the Brentwoodstrikers were not notified.On two occasions on July 2, 1979, Robert Nobile, per-sonnel manager of domestic plants, Respondent's desig-nee to send the July 2 telegram letter to the strikers, inthe presence of a Local 101 representative requested tomeet with the employees' committee. On both occasionshe advised strikers that they had "10 minutes" to decide.When the Local 101 representative, on each occasion,asked to be present, Nobile responded in the negativestating that the employer had a contract with Local 807and did not recognize Local 101. During his meetingwith the committee, Nobile presented and discussed thewage rates from the memorandum of agreement of June29. On a third occasion on July 2, Nobile again invitedthe committee into the plant and advised them that theyhad "5 minutes" to decide, or otherwise he (Nobile) hadhis orders. Subsequently, on the same date, in responseto a request by the striking employees, Nobile composedand presented a letter to the employees in which theEmployer promised not to take any disciplinary actionor terminate the strikers, providing they report to workon July 3, 1979, and thereafter. At 4:30 p.m. on the samedate (July 2, 1979) Nobile transmitted the aforedescribedtelegram to the striking employees.On July 5, 1979, Vice President Rotenberg and Per-sonnel Manager Nobile met with the employees at whichtime the committee proposed that the employees returnto work at Brentwood without either Union (Local 807or Local 101) and allow the two Unions to determine theissue in accordance with Board procedures. Rotenbergrejected the offer and counterproposed that the employ-ees could return to work if they signed for membershipin Respondent Union. He offered them the wage in-creases outlined in the June 29 memorandum of settle-ment, of which he gave each employee a copy. He alsoagreed to extend the date for employees to returnbeyond July 3 if they accepted his proposal. However,he further admonished the employees that if they did notsign applications for membership in Respondent Unionon their return to work they would be discharged.Nobile made similar assurances to employee Rodriguezon July 6, 1979. if the employees returned to work andjoined Respondent Union. On July 9, 1979, Nobile dis-tributed a letter stating the Union wage increase as com-pared to current rates with Respondent Union on July 9,1979.The record further shows that Local 101 sent the Em-ployer a letter on behalf of the striking employees offer-ing to return to work and Respondent by return letter,dated July 10, 1979, accepted the offer. In a letter datedJuly 10, Local 101 advised Respondent Employer thatthe strikers would return to work on July 11, 1979,which the employees did. On and since July 11, 1979,Respondent Union representatives proceeded to distrib-ute Local 807 literature regarding the contractual bene-fits to the employees and holding themselves out as rep-resentatives of the Brentwood plant employees. Local807 also asked employees to sign membership and check-off applications and requested the discharge of employ-ees who failed or refused to join Respondent Union.Notwithstanding the Brentwood employees' rejection ofRespondent Union, Respondent Employer neverthelesscontinued to hold out Respondent Union as the represen-tative of the Brentwood employees. Additionally, for theperiod ending June 30, 1979, Respondent Employermade pension and welfare contributions to Local 807trustees (date of payment unknown) for the Brentwoodemployees.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsThe complaint herein alleges that Respondent Employ-er and Respondent Union on numerous occasions during1979 interfered with, restrained, and coerced the Brent-wood plant employees in the exercise of their Section 7rights (self-organization, selecting a bargaining represen-tative of their own choosing, and engaging in other con-certed activities for their mutual aid and protection), inviolation of Sections 8(a)(1) and (2) and 8(b)(1)(A) of theAct; that Respondent Employer discriminatorily dis-charged employees at its Brentwood plant for engagingin an economic strike and rejecting the representation ofRespondent Union, in violation of Section 8(a)(1) and (3)of the Act; and that Respondent Union caused the dis-criminatory discharge of said employees, in violation ofSection 8(b)(1)(A) and (2) of the Act.However, the validity of all of the above-described al-legations depends on a preliminary determination as towhether the employees in Respondent Employer's Brent-wood plant can be accreted to the unit of employees inthe Employer's Bohemia plants, by virtue of an accretionclause in the collective-bargaining agreement, even if suf-ficient Board-established factors for accretion are notpresent, or if such accretion would abrogate the Section7 rights of the Brentwood employees.An examination of Peter Kiewit Sons Co. and SouthPrairie Construction Co., 231 NLRB 76 (1977), cited bycounsel for the General Counsel, reveals some of the fac-tors which determine the breadth of an employer's oper-ation. However, such factors are not conclusively deter-minative of the scope of an appropriate unit.More specifically, in determining whether a new bar-gaining unit accretes to a preexisting unit, the Board heldin Melbet Jewelry Co., Inc., and I.D.S.-Orchard Park,Inc., 180 NLRB 107, 109 (1969):The Board, here, must examine fundamentals andput the Section 7 rights guaranteed the employeesand the appropriate unit concept of Section 9(b)into proper perspective. Excessive preoccupationwith "appropriate unit" in the circumstances of thiscase leads to the abrogation of those rights. Section7 of the Act is not subordinate to Section 9(b). Asthe Board indicated in Haag Drug [169 NLRB 877(1968)], quite the opposite is true. Section 9(b) dir-ects the Board to select units to "assure to employ-ees the fullest freedom in exercising the rights guar-anteed by this Act ..."-which rights of course,are those set out in Section 7.Further examination of Board cases reveals a numberof factors which the Board considers in determiningwhether employees in separate facilities should be accret-ed to the employerwide unit of employees. Some ofthose factors are as follows:(a) Centralization of hiring in all plants and personnelmanagement (in charge of personnel matters includinggrievances) with a common labor policy. Tungsten Con-tact Manufacturing Company, Incorporated, 189 NLRB 22(1971), and Caron International, Inc., 222 NLRB 508(1976).(b) The degree or percentage of employee interchangeand transfers. Unelco Electronics Corporation, 199 NLRB1254 (1972).(c) Geographical proximity of plants, one to the other,and the significance of their separation. Unelco Electron-ics Corporation, supra.(d) Frequency of transfer of machinery between oramong plants. U-Wanna-Wash Frocks, Inc., 203 NLRB174 (1973).(e) Similarity in work and required skills performed.Unelco Electronics Corporation, supra.(f) The degree of functional integration of business op-erations, U- Wanna- Wash Frocks, Inc., supra.(g) Frequent visitation of production manager to allemployer plant facilities. U-Wanna-Wash Frocks, Inc.,supra.(h) Commonality of supervision at all plants. U-Wanna- Wash Frocks, Inc., supra.(i) Uniformity of wages, hours, and working condi-tions. Borg-Warner Corporation, 113 NLRB 152 (1955).(j) History of collective bargaining and community ofinterest of the employees in the facility sought to be ac-creted. Kiewit Sons Co., supra.(k) Local control over the day-to-day operations ofthe plant in which the employees are the subject of ac-cretion.While the cases do not indicate that the above list offactors is in any way exhaustive and conclusive, it wouldappear from an examination of the cases that the pres-ence of all, or any substantial combination, of these crite-ria can provide a reasonable basis to support a conclu-sion that the business operations (the complement ofworkers, the production processes, etc.) are not so inter-twined with the overall operation of the employer thatthe employees in the new facility should be accreted tothe employerwide unit.Thus a comparative analysis of the facts in this pro-ceeding viewed against the above-discussed factors of ac-cretion are as follows:The undisputed evidence of record reveals that priorto July 1, 1979, hiring and a portion of personnel matterswere under the direction and control of the individualplant managers in each of the Employer's plants, includ-ing Brentwood. However, sometime in the late spring of1979 Respondent Employer commenced centralizing per-sonnel management and expanding and implementing itscommon labor policy for its Bohemia and Brentwoodplants. It is particularly observed that although at thetime of the administrative hearing herein Employer hadcentralized personnel management and had implementedexpansion of its common labor policy for all of its plants(Bohemia and Brentwood), it nonetheless did not com-plete centralization of personnel management and exten-sion of common labor policy until after June 27, 1979,when the charges in the current proceeding were firstfiled. Hence, for all practical purposes, Respondent didnot have centralized personnel management and the ex-panded common labor policy during the most relevantperiod herein (between January and June 27, 1979).The record evidence is unequivocally clear that allnonsupervisory employees in the Brentwood plant lived310 MEGO CORIP.within the Brentwood community or relatively proxi-mate thereto. Although the Brentwood plant managerand foreman (Carillo and McGrath, respectively) werepermanently transferred from the Bohemia plants to theBrentwood plant, none of the nonsupervisory Bohemiaemployees ever worked at or was transferred to theBrentwood plant. Correspondingly, none of the nonsu-pervisory employees at the Brentwood plant everworked at or was transferred to the Bohemia plant. Con-sequently, I find that there was no degree of interchangeor transfer of employees between Respondent Employ-er's Bohemia and Brentwood plants.The uncontroverted evidence of record shows thatRespondent Employer's Bohemia plants are all locatedwithin a few hundred yards from one another while itsBrentwood plant is located 10 miles from the Bohemiaplant complex. The evidence also shows that RespondentEmployer is a rapidly expanding business enterprise andthat it contends that one reason why it leased the Brent-wood building was because one side of the building pro-vides for railroad service. Although the latter reason forsecuring the Brentwood facility appears to be plausible,when it is evaluated against most of the factors of accre-tion, its significance is reduced by other factors clearlyindicating a substantial degree of independence andautonomy of the Brentwood plant, thereby renderingany multiemployer unit conclusion untenable.The essentially undisputed and credited evidence ofrecord also shows that 60 percent of the business oper-ations at Brentwood involve the manufacture of stretchskin dolls (expandable items) which were never manufac-tured at the Bohemia plant. Moreover, manufacture ofthe stretch skin items at Brentwood requires a differentmanufacturing process than the processes existing at theBohemia plants, and the duties performed by the Brent-wood employees require different training from the train-ing required by employees in the Bohemia operation.Since the remaining 40 percent of the Brentwood oper-ation consists of dolls and toys shipped from Employer'sBohemia and Hong Kong manufacturing plants for pack-aging at the Brentwood plant, of which only 5 percentwas ever performed at Bohemia, it is clear that thedegree of functional integration of business operationsbetween the Bohemia and Brentwood plants is, and I sofind, comparatively small.While at least 60 percent of the manfacturing processat Brentwood is different from the manufacturing pro-cess at Bohemia, 80 percent of the work performed atBrentwood was never performed at Bohemia. The evi-dence shows, and I so find, that there was no inter-change or transfer of machinery between the Bohemiaand Brentwood plants.On June 27, 1979, there was some disparity in wagerates between the high-low drivers at the Bohemia plantand the high-low drivers at the Brentwood plant. Thehigh-low drivers at the Brentwood plant earned less thanthe high-low drivers at Bohemia until after July 1, 1979,when Respondent Employer increased their wage rate tothe same wage rate as that for the Bohemia high-lowdrivers. Thus, wage hours were not exactly uniformthroughout Employer's plants.Local day-to-day control of the operation of theBrentwood plant was carried out by Plant ManagerThomas Carillo, and Plant Foreman Robert McGrathprior to July 1, 1979. During the same period, both man-agerial officials hired and trained employees for theBrentwood operation and, therefore, commonality of su-pervision at all of the plants did not exist.Respondent Employer has a brief history (3 years anda few months) of collective bargaining with RespondentUnion, Local 807, at its Bohemia plants, but no bargain-ing history at the Brentwood plant.At all times material herein Respondent has exercisedcentralized control over the operations of the Bohemiaand Brentwood plants with respect to payroll, produc-tion scheduling, production data control, labor relations,and managerial guidance. Also, overall production in allof Employer's plants are under the direction of its VicePresident Harry Rotenberg, who communicates witheach plant by telephone daily and visits the Brentwoodplant once or twice a week.There were only five production employees at theBrentwood plant in early 1979. By June 27, 1979, therewere 70 production employees, 2 drivers, and 8 ware-house employees, bringing the total number of employ-ees to 80. Since July 1979 the number of employees atBrentwood has increased to over 150.On July 1, 1979, there were 160 employees at Bohemiaof which about 120 were production employees and 35or 40 were warehousemen. Subsequent to July 11, 1979,the number of employees at Bohemia increased to 300while continuing to increase.Thus, in evaluating the above-found factors of accre-tion herein, it is noted, as pointed out by counsel for theGeneral Counsel, that the issue of accretion here did notarise in a representation proceeding as it often does, butinstead is asserted as a defense to the unfair labor prac-tices alleged herein. Under these circumstances, theabove-found factors of acceretion must be evaluatedagainst Respondent Employer's and Respondent Union'sefforts to accrete the Brentwood employees to the unitof the Bohemia employees, in order to determine if suchan accretion would have an adverse affect upon the exer-cise of the Brentwood employees' Section 7 rights toselect a representative of their own choosing. Renais-sance Center Partnership, 239 NLRB 1247 (1979).With the above factors in mind, I conclude and find,based upon the foregoing evidentiary factors of accretionherein, that for all practical purposes, prior to June 27,1979, Respondent Employer's Bohemia, as opposed to itsBrentwood, plant did not have a centralized personnelmanagement department and a complete common laborpolicy, any degree of employee interchange or transfers,any significant degree of similarity in work and requiredskills performed, any transfer of machinery betweenplants, any significant degree of functional integration ofoperations, any control over the day-to-day operations ofthe Brentwood plant, any commonality of supervisionover all plant employees, any community of interest ofthe employees in the Bohemia as distinguished from theBrentwood plant, nor geographic proximity of the Brent-wood plant to the Bohemia plants.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally, the Brentwood plant employee comple-ment grew to approximately one-third of the employeecomplement in the Bohemia plants by early June 1979.Consequently, based upon the foregoing findings andcited authority, I conclude and find that prior to July 1,1979, there was an insufficient degree of functional inte-gration of operations and other indicia of accretion toobliterate separate identity of the Brentwood plant for aproper and an appropriate application of the doctrine ofaccretion. Sheraton-Kauai Corporation v. N.L.R.B., 429F.2d 1352 (9th Cir. 1970), and Sun Maid Growers of Cali-fornia v. N.L.R.B., 618 F.2d 56 (9th Cir. 1980).Since the record is barren of any evidence of a disputebetween the parties on the composition of the appropri-ate bargaining unit for employees in the Bohemia andBrentwood plants, the question remains as to whether anaccretion of the Brentwood employees to the BohemiaEmployerwide unit would deprive the Brentwood em-ployees of the fullest opportunity to exercise rights pro-tected by Section 7 of the Act; namely, the right toselect a representative of their own choosing, to rejectrepresentation offered to them, and the right to refrainfrom engaging in any such organizing activities.Counsel for the respective Respondents argue that Re-spondent Employer is a functionally integrated manufac-turing business enterprise for which only a multiplantbargaining unit is appropriate. Assuming, arguendo, thatRespondents' contention is correct, it is particularlynoted that the conduct of Respondent Employer duringthe period January through May 21, 1979, is inconsistentwith their identical contentions. Although RespondentUnion demanded recognition on behalf of the Brentwoodemployees on April 19, 1979, pursuant to the accretionclause in the April 14, 1977, agreement with the Employ-er, Respondent Employer refused such recognition.Respondent Union subsequently submitted the questionof its recognition to arbitration on April 11, 1979, and re-newed its demand to the Employer on May 8 and 21,1979. Finally, on May 21, 1979, Respondent Employeragreed to recognize Respondent Union's demand eventhough Respondent Union has not at any time presentedevidence that it represented an uncoerced majority of theBrentwood employees. At no time prior to June 27,1979, did Respondent Employer or Respondent Unioninform the Brentwood employees of the existence of Re-spondent Union (Local 807), or that they (Brentwoodemployees) would be accreted to the Bohemia unit. Norwas any attempt made by Repondents to secure dues-checkoff cards or initiation fees from the Brentwood em-ployees, and no collection of such fees or contributionsfor welfare funds or pensions were made by RspondentEmployer to Respondent Union on behalf of Brentwoodemployees before June 30, 1979.Although Respondent Union demanded recognition onbehalf of the Brentwood employees pursuant to the ac-cretion clause in the contract several months before theBrentwood employees walked out and Local 101 madeits demand upon Respondent Employer on June 27,1979, Respondent Union nevertheless did not approachor solicit membership of the Brentwood employeesbefore that date (June 17, 1979). Under these uncontro-verted circumstances, it is reasonably inferred that Re-spondent Employer did not contemplate, intend, or con-sider including the Brentwood employees in the Bohemiaunit prior to the walkout. This position is further sup-ported when it is noted that neither Respondent Employ-er nor Respondent Union informed the Brentwood em-ployees that negotiations for a new agreement were inprogress since February 1979.Just prior to noon on June 27, 1979, Respondent Em-ployer for the first time told the employees they wererepresented by Respondent Union and that a new con-tract was being negotiated. The Employer promised totake up their grievances with management and give themraises if they returned to work, but told them that theyjeopardized their jobs by walking off the job. The em-ployees rejected the Employer's offers and advised theEmployer that they did not want Respondent Union(Local 807) to represent them, but instead preferredLocal 101 to be their representative. The Employer nev-ertheless persisted to urge the Brentwood employees toaccept Local 807, and told them it (the Employer) couldnot recognize Local 101.After the employees rejected Respondent Employer'surging them to join Local 807, Respondent Employernevertheless summoned the business agent of Local 807,Jack Lanahan, to explain the benefits under the existingcontract and under the agreement still in negotiation.Lanahan did explain these matters to the employees onJune 27, 1979.It is therefore unequivocally clear that RespondentEmployer only became interested in bringing the Brent-wood employees under the representative umbrella ofRespondent Union (Local 807) after it learned on June27, 1979, that the employees had walked off the job andwere obtaining representation by Local 101. After all, itis clear that the Employer resisted recognition of Local807 for the Brentwood employees on two occasionsprior to June 27.It is also clear that the belatedly asserted accretionclaim by Respondent Employer and Respondent Uniondoes not present a genuine question of representation,which justified Respondent Employer's refusal to recog-nize Local 101's demand for recognition. Centack Corp.,179 NLRB 313 (1969). As the Board held in The Wack-enhut Corporation, 226 NLRB 1085, 1089 (1977), whereemployees in a new or smaller facility are accreted orabsorbed into an existing and larger areawide unit, theSection 7 rights of the accreted employees are more atstake, because they are deprived of the opportunity toparticipate in the representation issue as did the employ-ees in the larger unit. For this reason, the defense of ac-cretion has been narrowly construed. Further, the Boardsaid:We will not, however, under the guise of accretion,compel a group of employees, who may constitute aseparate appropriate unit to be included in an over-all unit without allowing those employees the op-portunity of expressing their preference in a secretelection or by some other evidence that theywished to authorize the Union to represent them.312 MEGO CORP.To allow the Brentwood employees to be accreted tothe Bohemia unit under the circumstances in this casewould certainly deprive the Brentwood employess of thefullest opportunity to exercise rights granted them bySection 7 of the Act. Sheraton-Kauai Corporation v.N.L.R.B., 429 F.2d 1352 (9th Cir. 1970) and The Wack-enhut Corp., supra.Respondent Employer refused to recognize Local 101after the latter advised the Employer on June 27 or 28,1979, that it represented a majority of the Brentwoodemployees and demanded recognition. The Employerthereafter asked the employees to return to work by July2, 1979, and the employees requested a "No reprisal"letter from the Employer. The Employer gave employ-ees such a letter, adding that employees who did notreturn to work on July 2 would be deemed to have quit.The Employer extended its deadline for the employeesto return to work to July 3 upon condition that they signapplications for membership in Respondent Union or bedischarged. Meanwhile, the Employer proceeded to hirenew employees on June 29, 1979.Respondent totally ignored Local 101 and continuedto hold out Local 807 as the representative of the Brent-wood employees. When the employees did not return towork on July 3, Respondent Employer terminated theiremployment. Since the employees walked off the job onJune 27, 1979, because their complaints of several weeks'duration regarding wages, safety glasses, and workingconditions were either ignored or not remedied by theEmployer, the Brentwood employees were engaging inan econimic strike against Respondent Employer. Re-spondent Union made grave efforts, with the blatant as-sistance of Respondent Employer, to represent the Brent-wood employees in defiance of the repeated and explicitrejection of Local 807 by the employees.Nevertheless, on and since July 11, 1979, representa-tives of Respondent Union have distributed literatureabout contractual benefits to the Brentwood employees,and continued to try to force their representative statusupon said employees. It solicited their membership andcheckoff applications, and requested Respondent Em-ployer to discharge those employees who refused to joinRespondent Union. Respondent Employer complied withRespondent Union's request and has continued, in con-cert with Respondent Union, to force the latter's repre-sentation upon the Brentwood employees.Consequently, Respondent Employer dischargedBrentwood employees and prolonged their strike becausethey refused to return to work and join RespondentUnion, as a condition to remain in the employ of Re-spondent Employer.Based upon the aforedescribed conduct by RespondentEmployer and Respondent Union, I thereupon concludeand find that Respondents violated Sections 8(a)(1), (2),and (3), and 8(b)(1)(A) and (2) of the Act, respectively.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Employer and Respon-dent Union set forth in section III, above, occurring inconnection with the operations described in section 1,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.They are unfair labor practices within the meaning ofSections 8(a)(l), (2), and (3), and 8(b)(1)(A) and (2), and2(6) and (7) of the Act.V. THE REMEDYHaving found that Respondent Employer and Respon-dent Union are engaged in unfair labor practices war-ranting a remedial order, I shall recommend that theycease and desist therefrom and that they take certain af-firmative action to effectuate the policies of the Act.It having been found that Respondent Employer inter-fered with, restrained, and coerced its Brentwood plantemployees in the exercise of their Section 7 protectedrights, in violation of Section 8(a)(1) and (2) of the Act,by executing and maintaining a contract with Respon-dent Union at the Brentwood plant when said Union didnot represent a majority of the employees at said plant,warning employees not to join or assist the ChargingParty Union, threatening said employees with dischargeif they joined the Charging Party, telling said employeesthey had to join Respondent Union in order to retaintheir employment, promising and granting benefits tosaid employees to induce them to refrain from joining orassisting the Charging Party Union, by discriminatorilydischarging said employees for engaging in a protectedeconomic strike at said plant and because they refused tojoin Respondent Union and expressed their desire toselect the Charging Party (Union), in violation of Section8(a)(3) of the Act; and it having been further found thatRespondent Union violated Section 8(b)(1)(A) and (2) ofthe Act, by accepting recognition and executing a collec-tive-bargaining agreement covering said employees whenRespondent Union did not represent a majority of theBrentwood plant employees, and causing RespondentEmployer to discriminate against said employees, by re-questing them to join Respondent Union in order toretain their jobs with the Employer, the recommendedOrder will provide that Respondent Employer and Re-spondent Union cease and desist from engaging in suchunlawful conduct.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent Employer and Respondent Union cease anddesist from, in any manner whatever, interfering with,restraining, and coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.N.L.R.B. v. Entwistle Manufacturing Company, 120 F.2d532, 536 (4th Cir. 1941).CONCLUSIONS OF LAWI. Mego Corp. and Samet and Wells, Inc., RespondentEmployer herein, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 101 International Brotherhood of Craftsmen,Professionals and Allied Trades, is, and has been at alltimes material herein, a labor organization within themeaning of the Act.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By recognizing Respondent Union and executingand maintaining a contract with Respondent Union at itsBrentwood plant when said Union did not represent amajority of Brentwood employees. Respondent Employ-er violated Section 8(a)(l) of the Act.4. By warning employees on several occasions not tojoin or assist the Charging Party Union (Local 101), Re-spondent Employer violated Section 8(a)(l) and (2) ofthe Act.5. By the threatening employees on several occasionswith discharge if they joined the Charging Party Union(Local 101), Respondent Employer violated Section8(a)(1) and (2) of the Act.6. By telling employees on several occasions they hadto join or pay dues to Respondent Union in order toretain their employment, Respondent Employer violatedSection 8(a)(l) of the Act.7. By promising Brentwood plant employees on sever-al occasions and in fact granting benefits to them toinduce employees to refrain from joining or assistingCharging Party Union (Local 101), Respondent Employ-er violated Section 8(a)(1) and (3) of the Act.8. By discriminatorily discharging employees for en-gaging in a protected economic strike and for refusing tojoin Respondent Union, Respondent Employer violatedSection 8(a)(3) and (1) of the Act.9. By accepting recognition and executing a collective-bargaining contract on behalf of the Brentwood employ-ees of whom it did not represent a majority, RespondentUnion violated Section 8(b)(l)(A) of the Act.10. By collaborating with Respondent Employer intelling the striking employees they had to join Respon-dent Union (Local 807) in order to keep their jobs, Re-spondent Union concertedly caused the discriminatorydischarge of said employees, in violation of Section8(b)(l)(A) and (2) of the Act.II. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]314